DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a measurement chamber and a sample stage claimed in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4 is objected to because of the following informalities:  
4. (Proposed Amendments) The X-ray fluorescence analyzer as recited in claim 3, 
wherein the transfer device includes a grip portion configured to grip the target cell at [[the]] a time (a lack of an antecedent basis) of transferring the target cell, and 
wherein the detection device includes a reflective photo-interrupter or a camera, the detection device being attached to grip portion of the transfer device.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: an exhaust device, a control device, a detection device, a transfer device, and a vibration device in claims 1-11.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover a corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-11 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites a limitation “the sample comprising a plurality of sample cells” in lines 3-4, which render the claim indefinite.  The limitation contradicts with a limitation “each sample cell containing the sample therein” recited in lines 4-5.
Claim 5 recites a passive limitation “a sample stage” in line 3, which renders the claim indefinite.  It is unclear whether the X-ray fluorescence analyzer further comprises a sample stage.  See transitional phrases in MPEP § 2111.03 for more information.
Claim 6 recites a limitation “the sample cell” in lines 3 and 4, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 6 previously recites a limitation “each sample cell” in line 2.
Claim 8 a limitation “the sample cell” in line 4, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 6 previously recites a limitation “each sample cell” in line 2.
Claim 9 recites a limitation “the sample cell” in lines 3, 5, 7, and 7, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 6 previously recites a limitation “each sample cell” in line 2.

Allowable Subject Matter
Claim 1 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 1, Kuwabara (U. S. Patent No. 5,832,054 A) disclosed an X-ray fluorescence analyzer that comprises: 
a measurement chamber (1) configured to perform an irradiation of X-rays and a detection of fluorescent X-rays; and
an exhaust device (5) configured to exhaust an atmosphere in the measurement chamber.
Furthermore, Sipilä et al. (U. S. Patent No. 7,065,174 B2) disclosed an X-ray fluorescence analyzer that comprises:
a control device (909) configured to analyze a sample according to an analysis condition set by a user. 
However, the prior art failed to disclose or fairly suggested that the X-ray fluorescence analyzer further comprises:
a detection device configured to detect whether or not the sample is a liquid, 
wherein the analysis condition includes an atmospheric condition defining a state of the atmosphere in the measurement chamber, and 
wherein when it is detected by the detection device that the sample is a liquid, the control device is configured to prohibit or stop an operation of the exhaust device in a case in which the atmospheric condition is set to a vacuum atmosphere.

Response to Amendment
Applicant’s amendments filed 15 September 2022 with respect to the drawings have been fully considered.  The objection of the drawings has been withdrawn.
Applicant’s amendments filed 15 September 2022 with respect to the specification have been fully considered.  The objections of the specification have been withdrawn.
Applicant’s amendments filed 15 September 2022 with respect to claims 1-11 have been fully considered.  The objections of claims 1-11 have been withdrawn.
Applicant’s amendments filed 15 September 2022 with respect to claims 2-11 have been fully considered.  The objections of claims 2-11 have been withdrawn.
Applicant’s amendments filed 15 September 2022 with respect to claims 3-5 have been fully considered.  The objections of claims 3-5 have been withdrawn.
Applicant’s amendments filed 15 September 2022 with respect to claims 9-11 have been fully considered.  The objections of claims 9-11 have been withdrawn.
Applicant’s amendments filed 15 September 2022 with respect to claim 10 have been fully considered.  The objection of claim 10 has been withdrawn.
Applicant’s amendments filed 15 September 2022 with respect to claim 10 have been fully considered.  The rejection of claim 10 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chen et al. (U. S. Patent No. 8,050,382 B2) disclosed an X-ray analysis system comprising a sample module with a sample stream spaced from a window.
Gallagher (U. S. Patent No. 7,277,527 B2) disclosed a movable transparent barrier for an X-ray analysis of a pressurized sample.
Nelson (U. S. Patent No. 5,982,847 A) disclosed a compact X-ray fluorescence spectrometer for a real-time analysis of wear metals of lubricating oils.
Hossain et al. (U. S. Patent No. 5,657,363 A) disclosed a method and an apparatus for determining a thickness and an elemental composition of a thin film using radio-isotopic X-ray fluorescence (RXRF).
Karlhuber et al. (U. S. Patent No. 4,810,776 A) disclosed a process for producing an epoxy resin having a low-EHC-content from a chlorine-substituted crude epoxy resin of a high-EHC-content and an apparatus for automatically-controlling a process.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884